Robert Trotta, Esq. Town Attorney, North East
You have inquired as to the procedure for increasing the membership of a town's planning board from five to seven members. Specifically your concern is whether the existing five member planning board must be abolished and re-established as a seven member board or whether the existing board may be expanded to seven members.
Town boards are authorized to establish planning boards of either five or seven members (Town Law, § 271[1]).
  "Of the members first appointed to a planning board consisting of five members, one shall hold office for the term of one year, one for the term of two years, one for the term of three years, one for the term of four years and one for the term of five years, from and after his appointment. * * * Of the members first appointed to a newly created planning board consisting of seven members, one shall hold office for the term of one year, one for the term of two years, one for the term of three years, one for the term of four years, one for the term of five years, one for the term of six years and one for the term of seven years after his appointment. Where the membership of an existing planning board is increased as authorized by the provisions of this section as amended, one of the new members shall be appointed for a term of six years and the other for a term of seven years, such terms to commence on the same calendar day of the year as the original appointments and thereafter upon the expiration of the term of each member, his reappointment or the appointment of his successor shall be for a term of seven years."
Through the above provisions, the Legislature has authorized the establishment of town planning boards consisting of either five or seven members and has set forth a procedure for staggering the terms of such boards when initially established. Additionally, a procedure is designated for expanding a planning board "where the membership of an existing planning board is increased" from five to seven members. When so expanded, the additional two members have initial terms of six and seven years respectively, and subsequent terms are to be seven years.
We conclude that under section 271 of the Town Law, the membership of a planning board may be increased from five to seven members.